Case 1:18-cv-00872-RRS-JPM Document 11 Filed 04/18/19 Page 1 of 1 PageID #: 46



                            UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                    LAFAYETTE DIVISION

 EARL DAVID WORDEN                                    CIVIL ACTION NO. 1:18cv0872

 VERSUS                                               JUDGE: UNASSIGNED

 DONALD WEATHERFORD, individually,
 and in his official capacity as Chief of             MAGISTRATE: PEREZ-MONTES
 Police for the City of Pineville; Louisiana;
 RUFUS JONES, individually, and in his
 official capacity as a Patrol Officer for the
 City of Pineville; JAMES EVANS,
 individually, and in his official capacity
 as a Patrol Officer for the City of Pineville;
 and THE CITY OF PINEVILLE, a municipal
 entity of the State of Louisiana                     JURY TRIAL REQUESTED



                                       STATUS REPORT


 TO THE HONORABLE, THE UNITED STATES DISTRICT COURT IN AND FOR THE
 WESTERN DISTRICT OF LOUISIANA:

        The criminal matter and appeal process is still open and pending in Rapides Parish.

        Undersigned has complied with this Court’s request for Status Reports every six months

 or until completion of the criminal matter in Rapides Parish.

                                                      Respectfully submitted:
                                                      L. CLAYTON BURGESS, A P.L.C.
                                                      605 West Congress Street
                                                      Lafayette, Louisiana 70501
                                                      Telephone: (337) 234-7573
                                                      Facsimile: (337) 233-3890

                                                      ____________________________________
                                                      L. CLAYTON BURGESS (22979)
                                                      Attorney for Earl Worden
